Citation Nr: 1410699	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to a disability rating in excess of 10 percent for migraine headaches prior to December 23, 2008, and in excess of 50 percent thereafter, to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1973.

This case came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified before the undersigned Veterans Law Judge at a March 2010 videoconference hearing.  A transcript of the proceeding is associated with the record.

When this appeal was most recently before the Board in April 2013, it was decided in part and remanded in part.  

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


REMAND

The Board is of the opinion that additional development is required before the appeal is decided.

In April 2013, the Board noted that the Veteran's service medical records indicate that he was treated for a thrombosed hemorrhoid in June 1972, and post-service VA treatment records indicate that he has continued to be treated for hemorrhoids.  The Board observed that there was no medical opinion of record on the question of whether the hemorrhoids clinically noted post-service are related to the thrombosed hemorrhoid treated in service.  The Board directed the RO or the Appeals Management Center (AMC) to afford the Veteran an examination by an examiner with sufficient expertise to determine the etiology of his hemorrhoids.  The examiner was requested to render an opinion as to whether there is a 50 percent or better probability that any hemorrhoids present during the period of the appeal are etiologically related to the thrombosed hemorrhoid treated in June 1972, or are otherwise etiologically related to service.  

In September 2013, the Veteran underwent a VA rectum and anus conditions examination to evaluate his claimed hemorrhoids condition.  The examiner noted that the Veteran had a history of rectal hemorrhoids with hemorrhoidectomy in 1972.  However, when addressing whether any current hemorrhoids are etiologically related to the thrombosed hemorrhoid treated in June 1972 or are otherwise related to service, the examiner stated that there is no documentation in the service treatment records for treatment of rectal hemorrhoids.  The examiner said that the record is silent for this condition, therefore, an opinion on service connection cannot be made.  

However, the Board notes, as discussed by the Board in the April 2013 remand and the September 2013 VA examiner in the diagnosis and medical history sections of the examination report, the claims files contain service treatment records with entries showing that the Veteran was diagnosed with and treated for a thrombosed rectal hemorrhoid in June 1972.  RO or AMC compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the appeal must again be remanded for compliance with the Board's April 2013 remand directives. 

Additionally, with regard to the issue of entitlement to a disability rating in excess of 10 percent for migraine headaches prior to December 23, 2008, and in excess of 50 percent thereafter, to include entitlement to a TDIU, the Board finds that further clarification is also required.  In April 2013, the Board noted that pursuant to the May 2010 Board remand, the Veteran was afforded a VA medical examination in June 2012, but there was no indication in the examiner's report that review of the claims files had been accomplished.  In addition, the Board observed that the examiner made contradictory findings, stating that the Veteran did not have any prostrating attacks and then stating that the Veteran had experienced prostrating attacks of once every month on average.  Furthermore, the examiner did not address the lay evidence of record that the Veteran's headaches were very debilitating or that they frequently rendered him unable to function.  The examiner also did not address the December 2008 VA neurologist's opinion that the Veteran had very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability, but simply opined that the Veteran could work although he might have to take time off if his headaches were severe.  

Therefore, the Board directed that on remand, the Veteran should be afforded another examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected migraine headaches.  The Board specifically requested that the examiner determine the nature, frequency, duration, and severity of the Veteran's headaches.  The RO or the AMC was also to ensure that the examiner provides all information required for rating purposes.  The Board indicated that the examiner was to provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected migraine headaches are sufficient by themselves to prevent him from securing or maintaining substantially gainful employment that is consistent with the Veteran's education and occupational experience.

In September 2013, the Veteran underwent a VA headaches examination.  The Veteran reported that he last worked in the 1980s and lost his job because of high absenteeism due to migraines.  At that time he was missing work about 1 day per week, every week.  The examiner said that the Veteran's headache condition impacted his ability to work, and referenced the history provided by the Veteran.  

In a November 2013 addendum, the September 2013 VA examiner noted that the Veteran stated that when he was working, he was missing work about one day every week, and at present admitted to headaches occurring 4 times a month.  The examiner stated that this medical history would limit the Veteran's options for fulltime employment.  The examiner asserted that missing one day of work every week effectively puts the Veteran in the category of part-time worker.

However, the Board notes that the examiner failed to respond to the specific question posed by the Board, whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected migraine headaches are sufficient by themselves to prevent him from securing or maintaining substantially gainful employment that is consistent with his education and occupational experience.  Thus, clarification will be sought on remand.

The Board also observes that subsequent to the April 2013 remand, in November 2013, the AMC granted entitlement to a 100 percent scheduler rating for the Veteran's service-connected delusional disorder with major depressive disorder, effective December 29, 2006.  As will be discussed at length below, it was the past practice of VA to dismiss claims of TDIU as being moot after receipt of a 100 percent scheduler rating for a service-connected disability.  See generally VAOGCPREC 6-99.

Evidence of record during the current appeal period shows the Veteran's contention that he is unemployable due to his service-connected migraine headaches.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2013).  As noted by the Board in April 2013, here, the Veteran is seeking entitlement to a TDIU as a component of his increased rating claim for migraine headaches. 

The Board recognizes that the Veteran is currently in receipt of a 100 percent disability rating for his service-connected delusional disorder with major depressive disorder, effective December 29, 2006, as well as a combined 100 percent rating for all his service-connected disabilities; and that, as result of the perception of there being no additional benefits available to the Veteran, it has been the past practice of VA to dismiss claim of TDIU as being moot.  Much of this action was based on VAOGCPREC 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a scheduler 100 percent rating is already in effect for one or more service-connected disabilities.  However, in view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the VA General Counsel precedent opinion, the General Counsel recently took action to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total scheduler disability rating is already in effect, the Court's decision in Bradley recognized that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99. 

In this case, the Veteran is seeking a separate award of TDIU based on his service-connected migraine headaches alone.  Based on the foregoing discussion and the Court's decision in Bradley, the Board finds that the issue of TDIU is properly raised by the record and has determined that further development, as discussed above, is necessary prior to adjudicating the claims on appeal.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The Veteran's claims files and any pertinent evidence in the electronic files that is not contained in the paper claims files should be provided to and reviewed by the VA examiner who performed the September 2013 VA rectum and anus conditions examination concerning the Veteran's claimed hemorrhoids condition.  

The examiner must render an opinion as to whether there is a 50 percent or better probability that any hemorrhoids present during the period of the appeal are etiologically related to the thrombosed hemorrhoid treated in June 1972, or are otherwise etiologically related to service.  In providing the opinion, the examiner should specifically address the documented June 1972 in-service treatment for a thrombosed hemorrhoid.

The rationale for all opinions expressed must also be provided.  If any requested opinion cannot be provided, the examiner should explain why the opinion cannot be provided.  

If the examiner who performed the September 2013 VA rectum and anus conditions examination is no longer available, the claims files and any pertinent evidence in the electronic files that is not contained in the claims files must be provided to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the required opinion.
	
2.  The Veteran's claims files and any pertinent evidence in the electronic files that is not contained in the claims files should be provided to and reviewed by the VA examiner who performed the September 2013 VA examination concerning the Veteran's service-connected migraine headaches.  

The examiner must render an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected migraine headaches are sufficient by themselves to prevent him from securing or maintaining substantially gainful employment that is consistent with the Veteran's education and occupational experience.  The examiner must provide a detailed rationale for the opinion. 

If the examiner who performed the September 2013 VA examination is no longer available, the claims files and any pertinent evidence in the electronic files that is not contained in the claims files must be provided to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the required opinion.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should again review the record and re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



